DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to applicant’s response to final office action filed on January 28, 2021 in which claims 1, 4-5, 8-12, and 14-17 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Method of Generating a Knowledge-Tree for Intuitive Continual Learning.  The closest prior art Marino et al. (US 2015/0140526), is directed to systems and methods for career preferences assessment, either singularly or in combination, fail to anticipate or render obvious the recited features “…prompting the specific learner account to update the plurality of experience-related information through the corresponding PC device; receiving a list of updates for the plurality of experience-related information through the corresponding PC device, when the specific learner account updates the plurality of experience-related information; notifying the at least one verification account through the corresponding PC device of the at least one verification account; receiving an analysis report from the at least one verification account through the corresponding PC device; comparing and updating the plurality of experience-related information on the knowledge tree through the knowledge-tree generating algorithm according to the analysis report received from the corresponding PC device of the at least one verification account; wherein the at least one verification account is an analyst account; providing a goal-oriented search engine, wherein the goal-oriented search engine is managed by the at least one remote server; designating a set of educational goals and a set of experiential goals for the specific learner account, through the knowledge-tree generating algorithm; searching for the set of educational goals and the set of experiential goals through the goal-oriented search engine; notifying the specific learner account through the corresponding PC device, when the set of educational goals and the set of experiential goals are identified by the goal-oriented search engine; prompting the specific learner account to enroll in the set of educational goals and the set of experiential goals, wherein the specific learner account is prompted through the corresponding PC device…” Specifically by providing the knowledge-tree with a root portion and a plurality of branches, displaying the plurality of education-related information along the root portion through the corresponding PC device of the specific learner account, displaying each of the plurality of experience-related information on a corresponding branch from the plurality of branches, wherein each of the plurality of experience-related information, providing a hierarchical network of nodes, wherein the hierarchical network of nodes is managed by the at least one remote server and the hierarchical network of nodes is associated with the knowledge-tree, while providing a plurality of sequentially-ordered tiers managed by the at least one remote server and assigning each of the plurality of education-related information to a corresponding node from the hierarchical network of nodes, wherein the corresponding node is assigned through the knowledge-tree generating algorithm, positioning the corresponding node along a corresponding tier selected from the plurality of sequentially-ordered tiers through the knowledge-tree generating algorithm.
 	These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 4-5, 8-12, and 14-17 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Qamar et al (US 2015/0269244) relates to CLUSTERING ANALYSIS OF RETENTION PROBABILITIES, specifically a panel method to generate the predictive model, a wide variety of supervised -learning or machine -learning techniques may be used separately or in conjunction with the panel method.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158